                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY




 BAYMONT FRANCHISE SYSTEMS, INC.,
                Plaintiff


        V.
                                                                   Civil Action No. 18-620

 THE BERNSTEIN COMPANY, LLC, ET AL,                                        ORDER

                Defendants.



John Michael Vazguezg U.S.D.J.


       THIS MATTER comes before the Court by way of Plaintiff Baymont Franchise Systems,

Inc’s (“Baymont”) unopposed Motion for Default Judgment as to Defendant the Bernstein

Company, LLC (the “Bernstein Company”), D.E. 22; and it

       APPEARING that even when a party is actually in default “the other side is not entitled

to the entry of default judgment as of right, and the entry of such a judgment is lefi primarily to

the discretion of the district court.” Sanchez v. frazzano, No. 15-2316, 2016 WL 2892551, at *1

(D.N.J. May 12, 2016); and it further

       APPEARING that in evaluating whether to enter default judgment pursuant to fed. R.

Civ. P. 55(b), the court must determine whether (1) it has subject matter jurisdiction over the matter

and personal jurisdiction over the parties, (2) the parties have properly been served, (3) the

complaint sufficiently pleads a cause of action,1 and (4) the plaintiff has proven damages. Days



 In this context, courts use the Fed. R. Civ. P. 12(b)6) motion to dismiss standard to determine
whether there is a legitimate cause of action. See Mineo V. McEachern, No. 12-1950, 2014 WL
2197032, at *2..4 (D.N.J. May 27, 2014) (denying motion for default judgment and vacating Clerk’s
                                                  1
Inn Worldwide, Inc. v. TulsipoojaHosp., LLC, No. 15-5576, 2016 WL 2605989, at *2 (D.N.J. May

6, 2016). The Court must also consider “(1) whether the party subject to default has a meritorious

defense, (2) the prejudice suffered by the party seeking default, and (3) the culpability of the party

subject to default.” Animal Sci. Prods., Inc. v. China Nat ‘1 Metals & Minerals Import & Export

Corp., 596 F. Supp. 2d 842, 849 (D.N.J. 200$); and it further

       APPEARING that the Court must accept all well-pleaded facts in the pleadings as true,

except as to damages. Chanel, Inc. v. Gordashevsky, 55$ F. Supp. 2d 532, 535-36 (D.N.J. 2008).

If damages are not mathematically computable or liquidated, a plaintiff must prove the damages

sought. A court has discretion to hold a hearing to establish the plaintiffs damages or to rely on

documentary evidence. See Rainey v. Diamond State Port Corp., 354 F. App’x 722, 724 (3d Cir.

2009); Comdynel, Inc. v. Corbin, 90$ F.2d 1142, 1149 (3d Cir. 1990); Malikv. Hannah, 661 F.

Supp. 2d 485, 490 (D.N.J. 2009); and it further

       APPEARING that “[i]f a default is entered against some defendants in a multi-party case,

the preferred practice is for the court to withhold granting default judgment until the action is

resolved on its merits against the non-defaulting defendants.” Animal Sci. Prods., Inc., 596 F.

Supp. 2d at 849; see also 1OA Charles Alan Wright & Arthur R. Miller, Federal Practice &

Procedure   §   2690 (4th ed. 2018) (when several defendants have closely related defenses “entry of

judgment also should await an adjudication of the liability of nondefaulting defendants”). This is

because courts do not want to “create the risk of potentially inconsistent judgments.” Eteam, Inc.

v. Hilton Worldwide Holdings, Inc., No. 15-5057, 2016 WI 54676, at *3 (D.N.J. Jan. 5, 2016)




entry of default because plaintiff failed to pled a sufficient federal RICO claim pursuant to Rule
12(b)(6)); Budge v. Arrianna Holding Co., LLC, No. 13-56, 2014 WL 1705830, at *5 (D.N.J. Apr.
29, 2014) (“A court will deny a default judgment if the complaint fails to state a claim under the
motion to dismiss standard.”).
                                                   2
(denying motion for default judgment where allegations against defaulting and nondefaulting

defendants were identical); and it further

       APPEARING that this matter involves multiple defendants. Default judgment has only

been requested as to the Bernstein Company, and the remaining defendant, David B. Bernstein,

appears to be actively litigating this case. See, e.g., D.E. 16 (David B. Bernstein’s pending motion

to dismiss). Moreover, it appears that David B. Bernstein is a member of the Bernstein Company,

and that Bernstein personally guaranteed the Bernstein Company’s obligation under the contract

at issue in this matter. Compi. ¶ 3, 25-27. Consequently, entering a default judgment at this time

would not be prudent due to the risk of potentially inconsistent judgments. Plaintiff should wait

and re-file its motion for default judgment afler this matter is resolved on the merits; therefore

       For the foregoing reasons and for good cause shown

       IT IS on this 8th day of November, 2018, hereby

       ORDERED that Plaintiffs Motion for Default Judgment as to the Bernstein Company,

LLC, D.E. 22, is DENIED without prejudice.




                                              John Michael Vazquez, O. .J.




                                                  3
